ON MOTION

ORDER

Robert A. Bieber moves for reconsideration of the court’s December 20, 2000 order dismissing his petition for review for failure to file a Fed. Cir. R. 15(c) statement concerning discrimination. A Rule 15(c) statement has now been submitted.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) The motion for reconsideration is granted.
*883(2) The December 20, 2000 dismissal order is vacated, the mandate is recalled, and the petition for review is reinstated.
(3) If Bieber obtains counsel, Bieber’s formal brief is due within 30 days of the date of filing of this order. If Bieber does not obtain counsel, Bieber’s informal brief is due within 21 days of the date of filing of this order.
(4) Bieber’s motion for an extension of time is moot.